SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Wisetex Trading, Ltd. appeals from the judgment of the United States District Court for the Southern District of New York, dismissing claims against defendants Irwin Gindi and William B. Wachtel for conversion, unjust enrichment, and imposition of a constructive trust. We affirm for substantially the reasons given by the district court in its opinion and order entered Jan. 2, 2001, Wisetex Trading Ltd. v. Gindi, No. 00-2671, 2001 WL 8591, at *1 (S.D.N.Y. Jan.3, 2001).
Accordingly, the judgment of the district court is AFFIRMED.